Citation Nr: 0934435	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-12 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1980 to January 
2004.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In July 2009, the Veteran testified at a hearing in front of 
the undersigned Veterans Law Judge at the VA Central Office 
in Washington, DC.  The Veteran also testified at a formal 
hearing at the Philadelphia RO in November 2005.  The 
transcripts of these hearings have been reviewed and are 
associated with the claims file.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right 
knee disability is a result of her active military service.
  
2.  The evidence of record does not show that the Veteran has 
a current left knee disability.

3.  The evidence of record shows that the Veteran's right 
wrist disability is a result of her active military service.
  
4.  The evidence of record does not show that the Veteran has 
a current left wrist disability.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).

2.  A left knee disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2008).

3.  A right wrist disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).

4.  A left wrist disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In February 2004, July 2005, and March 2008 correspondence, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to service connection for her claimed 
disorders and described the types of evidence that the 
Veteran should submit in support of her claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The March 2008 VCAA notice letter also addressed the 
elements of degree of disability and effective date.  Any 
defect in timing of these notice letters has been cured as 
the Veteran's claims were finally readjudicated in November 
2008.    

The Board further notes that the Veteran was provided with a 
copy of the July 2004 rating decision; the February 2006 
Statement of the Case (SOC); and the June 2008, September 
2008, and November 2008 Supplemental Statements of the Case 
(SSOCs), which cumulatively included a discussion of the 
facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in April 
2004, September 2008, and October 2008; obtained the 
Veteran's private medical records, and associated the 
Veteran's service treatment records (STRs) and hearing 
transcripts with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
 
Knee Disabilities

The Veteran contends that she twisted her right knee in a 
bike accident when she was on leave exercising in Plattsburg 
and a second time when she was running on vacation in 1988.  
She further contends that she hurt her left knee running 
while in service and possibly also from hitting her knee into 
her desk.  For the following reasons, the Board finds that 
the Veteran's right knee claim will be granted, but her left 
knee claim will be denied because she does not have a current 
left knee disability.  

The record reflects that the Veteran received treatment for 
both knees while in service.  For example, in March 1989, the 
Veteran presented to the family practice clinic complaining 
of pain in her knee, especially when she moved it in certain 
directions.  She told the physician that she strained her 
right knee while running in the previous year.  The Veteran 
further reported that it hurt to walk up stairs, but her knee 
did not lock up or swell.  The physician did not diagnose her 
right knee but described her left knee as having good range 
of motion, negative crepitus, popping at extreme of 
extension, and mildly arthritic.  Then, in April 2003, a 
treatment record noted that the Veteran had pain in her knees 
and legs, specifying that her left knee exhibited "pressure 
build up" that went away when she cracked it and was worse 
with prolonged sitting.  On the same day, the Veteran 
presented with right knee pain with visible swelling and was 
given Motrin.   
  
After filing her claims, the Veteran underwent a compensation 
and pension examination in April 2004.  The examiner found 
that there was no clear-cut history of any injury to any of 
her joints for which she was making a claim.  Plain films of 
both knees demonstrated normal knee joints except for a 
probable right bipartite patella.  The examiner then noted 
that both knees looked entirely normal and demonstrated no 
laxity before concluding that no knee conditions were found 
in his examination.  Shortly thereafter, a radiologic 
examination of the right knee revealed no acute fracture or 
dislocation and that the osseous structures of the knee 
region were otherwise unremarkable.  However, the radiologist 
did note a ten year history of knee pain and a sprain/strain 
to the leg in 1989 and found some changes involving the upper 
outer portion of the patella that were chronic in nature and 
most likely developmental.

VA afforded the Veteran with a second compensation and 
pension examination for her knees in September 2008 with 
similar results.  This examiner also noted a normal physical 
examination of both knees, stating that despite subjective 
complaints there was no evidence to support a diagnosis.  
However, the Veteran sought treatment for her knees at 
McGuire Air Force Base in April 2008.  The examining 
physician looked at her 2004 x-rays and found bipartite 
patella or a fracture of the patella to explain her right 
knee pain.  He also noted that left knee pain was documented 
in a subjective portion of a prior note.  Based on this 
information, the examining physician concluded that, in his 
opinion, the Veteran's knee pain was as likely as not to have 
been caused by her military service obligations.  

Nevertheless, the Veteran does not have a currently diagnosed 
left knee disability.  Pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, the Board finds that the Veteran does not 
have a current left knee disability, and service connection 
for that claim must be denied.  The Board further finds that 
the evidence of record is in an approximate balance regarding 
whether the Veteran has a current right knee disability that 
is related to her active military service.  When the evidence 
is in equipoise, the benefit of the doubt is to be resolved 
in favor of the claimant.  Thus, the Board finds that the 
Veteran's claim for entitlement to service connection for a 
right knee disability will be granted.  Since the 
preponderance of the evidence is against the Veteran's claim 
for entitlement to service connection for a left knee 
disability, the benefit of the doubt doctrine is not 
applicable to that claim.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).     
   
Wrist Disabilities

The Veteran contends that she developed bilateral wrist 
disabilities from years of continuous and repetitive typing, 
as well as other related computer and office work.  Similar 
to her knee disabilities, the Board finds that the Veteran 
does not have a current left wrist disability and that 
service connection is only warranted for her right wrist 
disability.  

The progression of the Veteran's wrist disabilities is very 
similar to that of her knee disabilities.  She received 
treatment for her right wrist in service but did not seek any 
treatment for her left wrist.  To be sure, in July 2001, the 
Veteran was treated for a four month history of pain and 
tingling in her right hand.  She returned a few weeks later 
with right radial wrist pain.  At a follow up examination 
shortly thereafter, the Veteran's physician diagnosed her 
with carpal tunnel syndrome.      

The aforementioned April 2004 compensation and pension also 
included a wrist examination.  Again, the examiner found that 
there was no clear-cut history of any injury to any of her 
joints for which she was making a claim.  The examiner noted 
that both wrists looked entirely normal and demonstrated no 
laxity before concluding that no wrist conditions were found.  

VA also afforded the Veteran with a second compensation and 
pension examination for her wrists in October 2008.  This 
examiner found that the Veteran has mild entrapment 
neuropathy of the right median nerve of the wrist compatible 
with mild carpal tunnel syndrome.  However, the examiner was 
unable to give an opinion relating her current carpal tunnel 
syndrome to her active military duty without resorting to 
mere speculation.  The examiner did not note any findings for 
the Veteran's left wrist.  

Nevertheless, the Veteran sought treatment for right hand 
pain and bilateral hand numbness after leaving active 
service.  Most relevant to her claims, the Veteran's private 
physician corroborated the compensation and pension 
examiner's findings by writing in an August 2005 treatment 
report that the Veteran exhibited a mild entrapment 
neuropathy of the median nerve affecting the right wrist 
compatible with mild carpal tunnel syndrome.  Furthermore, 
the Veteran's rheumatologist also examined her in June 2007.  
He found that the Veteran's musculoskeletal complaints can be 
best explained by fibromyalgia and that the Veteran may have 
mild right carpal tunnel syndrome, although carpal tunnel 
syndrome does not explain her generalized presentation and 
cannot explain all of her difficulties going back 10 to 15 
years.  The Board finds that these opinions, while not 
thoroughly explaining all of the Veteran's symptoms, are 
sufficient to establish a current right wrist disability and 
a relationship between that disability and the Veteran's 
active service.  Combined with her in-service treatment for 
her right wrist, the evidence thus demonstrates that service 
connection for a right wrist disability is warranted.     

On the other hand, the Veteran does not have a currently 
diagnosed left wrist disability.  She has never been 
diagnosed with carpal tunnel syndrome in her left wrist and 
admitted in her Central Office hearing that her doctors have 
never given her a diagnosis for her left wrist.  As stated in 
the knee disabilities section, pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  
Therefore, the Board finds that the Veteran does not have a 
current left wrist disability, and service connection for 
that claim must be denied.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for 
entitlement to service connection for a left wrist disability 
and that doctrine is not applicable to that claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).     
    

ORDER

1.  Entitlement to service connection for bipartite patellar 
of the right knee is granted.

2.  Entitlement to service connection for a left knee 
disability is denied.

3.  Entitlement to service connection for a carpel tunnel 
syndrome of the right wrist is granted.

4.  Entitlement to service connection for a left wrist 
disability is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


